Name: Commission Regulation (EEC) No 2498/90 of 30 August 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/ 12 Official Journal of the European Gommunities 31 . 8 . 90 COMMISSION REGULATION (EEC) No 2498/90 of 30 August 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) ..(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 5 203 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1990 For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 174, 7. 7 . 1990, p . 6. ') OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 236/ 1331 . 8 . 90 Official Journal of the European Communities ANNEX J LOT A 1 . Operation No ('): see Annex II  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3. Recipient : World food Programme, via Cristoforo Colombo 426, 1-00145 Roma  Telex 626675 I WFP 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2 ) (6) Q : see OJ No C 216, 14 . 8 . 1987, p. 4, I.l.B.l to I.1.B.3 8 . Total quantity : 318 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg and see OJ No C216, 14. 8 . 1987, pp. 4 and 6, I . 1.B.4 and 1.1 .B.4.3 . Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (1.1 .B.5) 11 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder , and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 . 9  5. 10 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9. 1990 (b) period for making the goods available at the port of shipment : 2  12. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% ot the amount of the tender in ecus 24. Address for submission of tenders : Bureau deTaide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) No L 236/ 14 Official Journal of the European Communities 31 . 8 . 90 LOTS B, C, D, E, F and G 1 . Operation Nos (') : see Annex II  Commission Decision of 1 . 3 . 1990 2 . Programme : 1989 : 180 tonnes ; 19^0 : 3 685 tonnes 3 . Recipient : Euronaid, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (9) ( 10) (U ) ( IZ) : see OJ No C 216, 14 . 8 . 1987, p. 4, I.1.B.1 to I.1.B.3 8 . Total quantity : 3 865 tonnes 9. Number of lots : six ; see Annex II 10 . Packaging and marking (n) : 25 kg and see OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4 and I.l.B.4.3 Supplementary marking on packaging : see Annex II and OJ No C 216, 14 . 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization of product ( l4) ( 15) : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2 . Stage of supply : free at port of shi pment 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : 1  10. 11 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 9 . 1990 (b) period for making the goods available at the port of shipment : 8  17. 11 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer f) : refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17 . 8 . 1990, p. 12) 31 . 8 . 90 Official Journal of the European Communities No L 236/15 LOT H 1 . Operation No (') : see Annex II  Commission Decision of 1 . 3 . 1990 2. Programme : 1990 3 . Recipient : Euronaid, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (')  ;") ( ,2) : see OJ No C 216, 14. 8 . 1987, p. 4, I.l.B.l to I.1.B.3 8 . Total quantity : 870 tonnes 9 . Number of lots : one ; see Annex II 10 . Packaging and marking : 25 kg and see OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I.1.B.4 and I.l.B.4.3 Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987 p. 6 (I.1.B.5) 11 . Method of mobilization of product (14) : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must, be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  10 . 10 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 9 . 1990 21 . In die case of a second invitation to tender : fa) deadline for the submission of tenders : 12 noon on 24. 9 . 1990 (b) period for making the goods available at the port of shipment : 8  17. 10 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (5) : refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) No L 236/ 16 Official Journal of the European Communities 31 . 8 . 90 LOT I 1 . Operation No (') : 902/89  Commission Decision of 19 . 4 . 1989 2. Programme : 1 989 3 . Recipient (8) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-1211 Geneva 19 ; telex 22555 LRCS CH, tel . 734 55 80, telefax 733 03 95 4. Representative of the recipient (3) : Cruz Roja Boliviana, Avenida Simon Bolivar n ° 1515, La Paz ; tel . 34 09 48/32 65 85, telex 3318 BOLCRUZ 5. Place or country of destination : Bolivia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (^i7) : see OJ No C 216, 14. 8 . 1987, p. 4, I.l.B.l to I.1.B.3 8 . Total quantity : 1 50 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms ; 20-foot containers See OJ No C 216, 14. 8 . 1987, pp . 4 and 5, I.1.B.4 and I.l.B.4.2 . Supplementary markings on packaging : 'ACCIÃ N N ° 902/89 / Ã ¡ red cross / LECHE EN POLVO DESCREMADA VITAMINADA / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIE ­ DADES DE LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / LA PAZ' and OJ No C 216, 14. 8 . 1987, p, 6 (I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-miik powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination  La Paz 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Almacenes Cruz Roja Boliviana, Calle Cuba 1 1 55, La Paz, Bolivia 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24  30. 9 . 1990 18 . Deadline for the supply : 15 . 11 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 9 . 1990 21 . In the case of a second invitation to tender : (a ) deadline for the submission of tenders : 12 noon on 24. 9 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  8 . 10 . 1990 (c) deadline for the supply : 22. 11 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (s) : refund applicable on 17 . 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17 . 8 . 1990, p. 12) 31 . 8 . 90 No L 236/17Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable relative to nuclear radiation in the Member State concerned have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers arc requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  23610 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards to export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (8) The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (9) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded. ( ,0) Radiation certificate must be issued by official authorities and be legalized for the following countries : Egypt. (") The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (n) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (I3) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (M) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, 3000 BK Rotterdam, Netherlands. (,5) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. No L 236/ 18 Official Journal of the European Communities 31 . 8 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Teilmengen (in Tonnen) - Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland : PaÃ ­s destinatÃ ¡rio Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio 1 Aanduiding op de verpakking InscriÃ §Ã £o na embalagem : A 318 Al : 21 WFP Djibouti Action n0 722/90 / Djibouti / 0261101 / LEP vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme Alimentaire Mondial / Djibouti A2 : 92 WFP CÃ ´te d' Ivoire Action n0 723/90 / CÃ ´te d'Ivoire / 0335800 / LEP vit. / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme Alimentaire Mondial / Abidjan A3 : 15 WFP GuinÃ ©-Bissau AcÃ §Ã £o n? 724/90 / GuinÃ ©-Bissau / 0225403 / Vit. Leite em pÃ ³ / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Bissau A4 : 40 WFP Cabo Verde AcÃ §Ã £o n? 725/90 / Cabo Verde / 0239403 / Vit. Leite em pÃ ³ . / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Praia A5 : 150 WFP Cabo Verde AcÃ §Ã £o n? 726/90 / Cabo Verde / 0239403 / Vit. Leite em pÃ ³ / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Mindelo B 960 BI : 843 Euronaid Chile AcciÃ ³n n0 638/90 / Leche en polvo / 900420 / Santiago de Chile vÃ ­a ValparaÃ ­so / Destinado a la distribuciÃ ³n gratuita B2 : 72 Euronaid Chile AcciÃ ³n n0 639/90 / Leche en polvo / 900421 / AntofagastÃ ¤ / Destinado a la distribuciÃ ³n gratuita B3 : 15 Euronaid Chile AcciÃ ³n n ° 640/90 / Leche en polvo / 905529 / Calama vÃ ­a Antofagasta / Destinado a la distribuciÃ ³n gratuita B4 : 30 Euronaid ; PerÃ º AcciÃ ³n n0 641 /90 / Leche en polvo / 901718 / Huaraz vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 31 . 8 . 90 No L 236/ 19Official Journal of the European Communities DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ( Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nge i Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung - Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C 1 120 Cl : 55 Euronaid Dominica Action No 642/90 / Milk powder / 900120 / Roseau via Woodbridge Bay / For free distribution C2 : 180 Euronaid HaÃ ¯ti Action n0 643/90 / Lait en poudre / 900202 / Port-au-Prince / Pour distribution gratuite C3 : 405 Euronaid HaÃ ¯ti Action n0 644/90 / Lait en poudre / 900300 / Port-au-Prince / Pour distribution gratuite C4 : 300 Euronaid HaÃ ¯ti Action n ° 645/90 / Lait en poudre / 901500 / Port-au-Prince / Pour distribution gratuite C5 : 180 Euronaid HaÃ ¯ti Action n0 646/90 / Lait en poudre / 903371 / Port-au-Prince / Pour distribution gratuite 1 D 600 Dl : 165 Euronaid Egypt Action No 647/90 / Milk powder / 902025 / Cairo via Alexandria / For free distribution D2 : 15 Euronaid Benin Action n0 648/90 / Lait en poudre / 901723 / Cotonou / Pour distribution gratuite D3 : 30 Euronaid CÃ ´te d'Ivoire Action n ° 649/90 / Lait en poudre / 901726 / Abidjan / Pour distribution gratuite D4 : 270 Euronaid Ghana Action No 650/90 / Milk powder / 900117 / Tema / For free distribution D5 : 45 Euronaid Niger Action n0 651 /90 / Lait en poudre / 900405 / Niamey via LomÃ © / Pour distribution gratuite D6 : 75 Euronaid Togo Action n0 652/90 / Lait en poudre / 901711 / Dapaong via LomÃ © / Pour distribution gratuite E 360 El : 75 Euronaid Angola AcÃ §Ã £o n? 653/90 / Leite em pÃ ³ / 900308 / Lobito / Destinado a distribuiÃ §Ã £o gratuita E2 : 45 Euronaid RÃ ©publique Centrafricaine Action n ° 654/90 / Lait en poudre / 901705 / Bangui via Douala / Pour distribution gratuite E3 : 45 Euronaid Madagascar Action n0 655/90 / Lait en poudre / 901729 / Toliary / Pour distribution gratuite E4 : 45 Euronaid Madagascar Action n0 656/90 / Lait en poudre / 901735 / Toamasina / Pour distribution gratuite E5 : 60 Euronaid Madagascar Action n0 657/90 / Lait en poudre / 901741 / Fianarantsoa via ToÃ masÃ ®na / Pour distribution gratuite E6 : 90 Euronaid MoÃ §ambique AcÃ §Ã £o n? 658/90 / Leite em pÃ ³ / 905527 / Beira / Destinado a distribuiÃ §Ã £o gratuita 31 . 8 . 90No L 236/20 Official Journal of the European Communities DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ © totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem F 675 Fl : 600 Euronaid Burundi Action n0 659/90 / Lait en poudre / 900200 / Bujumbura via Mombasa / Pour distribution gratuite F2 : 15 Euronaid Uganda Action No 660/90 / Milk powder / 904601 / Kampala via Mombasa / For free distribution F3 : 60 Euronaid Uganda Action No 661 /90 / Milk powder / 904604 / Kampala via Mombasa / For free distribution G 150 Euronaid Pakistan Action No 662/90 / Milk powder / 900101 / Islamabad via Karachi / For free distribution H 870 Hl : 413 Euronaid Chile AcciÃ ³n n ° 663/90 / Leche en polvo / 900419 / ConcepciÃ ³n vÃ ­a Talcahuano / Destinado a la distribuciÃ ³n gratuita H2 : 52 Euronaid Chile AcciÃ ³n n ° 664/90 / Leche en polvo / 900422 / Coquimbo / Destinado a la distribuciÃ ³n gratuita H3 : 390 Euronaid Ethiopia Action No 665/90 / Milk powder / 900404 / Addis Ababa via Assab / For free distribution H4 : 15 Euronaid Bangladesh Action No 666/90 / Milk powder / 902042 / Chittagong / For free distribution